TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                                NO. 03-13-00722-CV


                                                   U. S., Appellant

                                                            v.

                     Texas Department of Family and Protective Services, Appellee




          FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-12-005824, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING




                                                      ORDER


PER CURIAM

                    Appellant U. S. filed his notice of appeal on October 21, 2013. The appellate

record was complete November 13, 2013, making appellant=s brief due December 3, 2013. To

date, appellant=s brief has not been filed.

                    Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a), available

at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days for

court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore we order counsel to file appellant=s brief no later than December 30, 2013.

If the brief is not filed by that date, counsel may be required to show cause why he should not be

held in contempt of court.1


1
    Counsel should disregard our late-brief letter sent in error on December 11, 2013.
             It is ordered on December 13, 2013.



Before Justices Puryear, Rose and Goodwin